DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13 and species of “(i) a foam layer that is of elastomeric material” in the reply filed on 9/13/2021 is acknowledged.
 Claims 1-6 and 14-28 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-7 and newly added claims 29-30 are being examined on the merits in the present action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser (US 5,413,828) in view of McGarry (US 2016/0187045). 
Regarding independent claim 7, Keyser teaches a composite tubing configured for use as an insulation product (col. 1, lines 1-24 and col. 10, lines 4-9, col. 4, lines 10-15, col. 10, lines 4-5; Keyser teaches a composite plastic article in the form of a tube/pipe/hose), wherein said composite tubing consists of two layers (col. 3, lines 33-35, col. 4, lines 10-14, a pipe having only two layers in total - a core layer and a coating layer – meeting the claimed structural limitations):
 - (a) a foam insulation layer (i.e., the foam core layer, col. 3, lines 47-60), wherein the foam insulation layer is an elastomeric foam insulation layer
 - (b) a coating layer bonded to and seamlessly covering an outer surface of the foam insulation layer (i.e., the protective flame retardant coating layer is coated over the core layer, i.e., at the complete outer surface of the core layer, col. 3, lines 33-35), wherein the coating layer is bonded to the outer surface of the foam insulation layer in the absence of an adhesive (col. 3, lines 33-45, the protective coating layer is applied directly over the core layer). 
Keyser teaches its foam insulation layer foam may be of rigid foam, or semi-flexible foam (col. 3, lines 47-60), and Keyser further teaches suitable materials for its core layer include polyvinylchloride and acrylonitrile-butadiene rubber foam, and blend thereof (col. 3, lines 53-55). However, Keyser does not specifically teach using a closed-cell (foam) structure. 
McGarry relates to an insulation device. McGarry teaches that closed cell polyvinylchloride and acrylonitrile-butadiene rubber foam, also known as PVC/NBR (which is the same foam insulation material as that of the instant application, see claim 8), is an known insulation material that is water resistant and provides superior insulating characteristics (para [0019]), and is elastic and has the characteristics of compressability and reboundability (para [0026]). 
It would have been obvious to a person of ordinary skill in the art to modify Keyser, to select suitable foam material for its foam insulation layer (i.e., the core layer), such as closed cell polyvinylchloride and acrylonitrile-butadiene rubber foam (PVC/NBR) as taught by McGarry, which foam material is water resistant and provides superior insulating characteristics (para [0019]), and is elastic and has the characteristics of compressability and reboundability as taught by McGarry (para [0026]), to provide an improved composting tubing with desired insulating characteristics, which would have predictably arrived at a satisfactory composite tubing that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.  It is expected that the composite tubing of the modified Keyser (as discussed above) would possess the same or similar property such that it can withstand internal and external temperature cycles with temperatures ranging from -70 ºF to 300 ºF as instantly claimed, because composite tubing of the modified Keyser and the instantly claimed composite tubing are identical or substantially identical in layer structural configuration and are identical or substantially identical in composition for each of the corresponding layer of the composite tubing.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding claim 9, modified Keyser teaches the inclusion of a foam insulation layer having a closed-cell structure (the closed cell polyvinylchloride and acrylonitrile-butadiene rubber foam, also known as PVC/NBR taught by McGarry (para [0019] [0026]), but does not specifically teach the specific density of the foam. 
It would have been obvious to a person of ordinary skill in the art to select foam with suitable density depending on the applications of the foam to meet the design need. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 11, Keyser teaches that in its composite tubing, the coating layer further includes a flame retardant and/or other additives (col. 3, lines 35-40, col. 4, lines 46-55). 
Regarding claims 12-13, modified Keyser teaches the inclusion of a foam insulation layer having a closed-cell structure (the closed cell polyvinylchloride and acrylonitrile-butadiene rubber foam, also known as PVC/NBR taught by McGarry (para [0019] [0026]), but does not specifically teach the relative dimension, i.e., wall thickness and/or the length, of the tubing.  
However, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Also, it has been held that where the only difference between the prior art device and the claimed device was a recitation of relative dimensions, the claimed device was not patentably distinct from the prior art device, Gardner v. TED Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 2325 USPQ 232 (1984), see M.P.E.P. 2144.04 (IV). 
In the present case, it is not seen where a tube having the claimed relative dimensions would perform any different than the prior art. Therefore, it would havebeen obvious to one skilled in the art to modify the dimensions including wall thickness and the length of the composite tubing of Keyser to those claimed. 
Claims 10 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser in view of McGarry as applied to claim 7, further in view of over EP 0615596 to Arnott (“Arnott”, cited by applicant). 
The limitations of claim 7 are taught by Keyser and McGarry as discussed above. 
Regarding claims 10 and 29, Keyser teaches its coating layer may comprise any thermoplastic material (col. 4, lines 33-35), but does not specifically teach using the specific thermoplastic elastomer, such as EPDM rubber, as instantly claimed. 
In the same field of composite tube, Arnott teaches a composite tubing including a foam insulation layer and a coating layer (col. 8, lines 30-45). Arnott teaches that its composite tubing includes a coating layer of polyurethane, and that a flexible polyurethane-based coating serves as an anticorrosion layer (col. 5, lines 55-56, col. 7, lines 15-37), which is the same thermoplastic elastomer as that of the instant application (see para [0052] of instant specification, which describes that suitable thermoplastic elastomer includes thermoplastic polyurethane), meeting the claimed limitations of claims 10 and 29.  
It would have been obvious to a person of ordinary skill in the art to modify the modified Keyser, to select suitable material for its coating layer, such polyurethane as taught by Arnott (col. 5, lines 55-56, col. 7, lines 15-37), to provide an improved composite tubing with improved anticorrosion properties. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 30, Keyser teaches its coating layer may comprise any thermoplastic material or the blend depending on the desired applications (col. 4, lines 33-45). Keyser teaches that coating materials have to be compatible with the core foam layer material and that if the core foam layer comprises a thermoplastic materials, the coating layer may comprise the same thermoplastic material (col. 4, lines 43-46). It is noted that Keyser teaches suitable materials for its core layer include polyvinylchloride and acrylonitrile-butadiene rubber foam, and blend thereof (col. 3, lines 53-55), which are the same materials meeting the claimed limitations of instant claim 30.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782